Title: To Thomas Jefferson from Robert Smith, 26 April 1808
From: Smith, Robert
To: Jefferson, Thomas


                                                
                            Sir,
                            Navy Department26 April 1808.
                        

                        I have the honor to request your signature to the blank Commissions herewith sent which are required for the six Lieutenants whose appointments have just been confirmed by the Senate.
                  I am very respectfully Sir, yr mo ob St.
                        
                            Rt Smith
                     
                        
                    